                  Case 19-10857-BLS        Doc 86     Filed 05/15/20     Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                   Chapter 11

VETERANS FELLOWSHIP MINISTRIES,                          Case No. 19-10857 (BLS)
INC., 1

                                 Debtor.



                      ORDER SCHEDULING OMNIBUS HEARING DATE


          Pursuant to Del Bankr. LR 2002-1(a), the Court has scheduled the following omnibus

hearing date in the above-captioned case:



                                 June 18, 2020 at 10:00 a.m. (EST)




    Dated: May 15th, 2020
                                                 BRENDAN L. SHANNON
    Wilmington, Delaware
                                                 UNITED STATES BANKRUPTCY JUDGE




1
          The last four digits of the Debtor’s federal tax identification number are 4648.


5244125v1
